UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 333-145659 Ecoblu Products, Inc. (Exact name of small business issuer as specified in its charter) Colorado 20-8677788 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 909 West Vista Way Vista, California 92083 (Address of principal executive offices) (909) 519-5470 (Registrants telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x YesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company; as defined within Rule 12b-2 of the Exchange Act. o Large accelerated fileroAccelerated filer o Non-accelerated filerx Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo The number of shares outstanding of each of the issuer's classes of common equity as of September 30, 2010: 78,169,501 shares of common stock Ecoblu Products, Inc. Contents Page Number PART I FINANCIAL INFORMATION Item 1 Condensed Consolidated Financial Statements September 30, 2010 Balance Sheet 3 Statement of Operations 4 Statement of Changes in Shareholders' Equity (Deficit) 5 Statement of Cash Flows 7 Notes to the Interim Financial Statements 8 Item 2 Management's Discussion and Analysis of Financial Conditionand Results of Operations 22 Item 3 Quantitative and Qualitative Disclosures About Market Risk 27 Item 4 Controls and Procedures 27 Part II OTHER INFORMATION Item 1 Legal Proceedings 28 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3 Defaults Upon Senior Securities 29 Item 4 [Removed and Reserved] 29 Item 5 Other Information 29 Item 6 Exhibits and Reports 29 SIGNATURES 30 Part IFINANCIAL INFORMATION Item1 - Condensed Consolidated Financial Statements September 30, 2010 Ecoblu Products, Inc. (A Development Stage Company Condensed Consolidated Balance Sheets September 30, June 30, (Unaudited) Derived from Audited Financial Statements Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $4,487 Loan receivable - related party Other receivables Inventory Prepaid loan fees Deposit - Total current assets Property and equipment, net Other assets: Equipment deposits - related party Prepaid trademark costs Total other assets Total assets $ $ Liabilities and Stockholders' (Deficit) Current liabilities: Accounts payable $ $ Payroll and taxes payable Advances from related party - Other payables and accrued expenses Convertible notes payable, including accrued interest and net of discount Loan payable - other Derivative and warrant liabilities Total current liabilities Long term liabilities Convertible note payable – including accrued interest and net of discount Total long term liabilities - Total liabilities Stockholders' (Deficit): Common stock, $.001 par value; 100,000,000 shares authorized; Issued and outstanding: 78,169,501 shares at September 30, 2010, and 75,594,333 shares at June 30, 2010 Additional paid-in capital Common stock subscription receivable ) ) Common stock issued for prepaid expense ) - Deficit accumulated during development stage ) ) Total stockholders' (deficit) ) ) Total liabilities and stockholders’ (deficit) $ $ The accompanying notes are an integral part of these financial statements 3 Ecoblu Products, Inc. (A Development Stage Company) Condensed Consolidated Statements of Operations Period of Three Months Three Months Inception Ended Ended (May 20, 2009) September 30, September 30, to September 30, (Unaudited) (Unaudited) (Unaudited) Revenue Product sales $ $
